Title: To John Adams from Peter Cunningham, 13 July 1789
From: Cunningham, Peter
To: Adams, John



State of Connecticut, Pomfret July 13th, 1789

Most Honored Sir; Having nothing to recommend me to you but the knowledge of me when a lad. And the relationship I have the honor to claim, and the service I have attembted to render my Country in Person, and the love of my Interests, Embolding me to take the Opportunity of Mr: Mc:Guire’s going to New York to write to You (this man is an honist one) and If your Excellency can spare the time, and will take the trouble to write me a line he will deliver it to me—If I take the liberty to mention to you the activation of my family I hope it will not be unpleasing, as I have now, and always had a very grate desire of the welfare of You and your Family. I married ten years ago and have had eight Children (have lost five, I have two sons & One daughter—Since the Peace I have been in the Merchants Service, but trade being in so bad a State, I found it Impossible to make a Voyage to profit, and it being equally difficult on Shore. Four years since I took to farming. I have a large farm but in bad condition, but could live very well If it was not so far from the Salt water, which Circumstance dose not altogether agree with my health. On that account Sir I turn my thoughts on serving the publick again. My Abillity is small, and theirfore any grate must not be expected from me, but heretofore I have not been Impeacht for misconduct, or neglect of duty—I know your excellency’s Character so well that you will be exceding carefull of using your Influence in the Senate, or with the President in any ones behalf, but Especially one that claims no merit. For in Such case if any misconduct should take place your feelings would be much hurt.—Wether so small a matter as a packet comes within your notice, if their is any Appointed to any part of the world or not, I don’t know but If their is or should be any appointed, and you should see fitt in your wisdom to recommend me to the command, I would Endeavor by my conduct and future behaviour to merit so grate a Consideration in you, If their should be any other Imploy or the Service that you would think propper for me, and will use your influence you will much Oblidge your Very humble Servant.—
Peter CunninghamNB If you will please to present our most respectfull compliments to your lady and family.